DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitations “combining the scale inhibitor and at least one of the gold-containing ore, the water, and the aqueous slurry to reduce the formation of scale in the pressure oxidation autoclave and/or adjacent circuits” render the claim indefinite, as there is no direct connection between adding the scale inhibitor such that the combined scale inhibitor and the gold-containing ore, the water, or the aqueous slurry and the pressure oxidation autoclave and/or adjacent circuits.  Claim 1 could simply be satisfied by adding the recited scale inhibitor to water that is intended to be used to obtain the gold-containing ore, in an environment separate from the recited pressure oxidation autoclave and/or adjacent circuits. The Examiner suggests bringing the pressure oxidation autoclave and/or adjacent circuits into the body of the claim, and include an active step of adding the scale inhibitor such that the combined scale inhibitor and the gold-containing ore, the water, or the aqueous slurry are placed within or into contact with the pressure oxidation autoclave and/or adjacent circuits. 
With continued reference to claim 1, the scope of “adjacent circuits” is unclear to the Examiner. 
Regarding claims 2-8, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0538026.
	With respect to claims 14-20, EP (‘026) discloses a pressure oxidation autoclave (“a substrate having a surface”) in contact with precious metal/gold-containing ore (Abstract; Page 2, lines 40-54; Page 3, lines 39-42). Regarding the limitations pertaining to the scale inhibitor, and its effect of reduced formation of CaSO4 and Fe2O3-containing deposit on the surface as compared to a system free of the scale inhibitor, the recited system is not limited to its contents or any particular application. 

Allowable Subject Matter
Claims 1-13 are allowed pending resolution of the 112(b) rejections raised above, as none of the prior art teach the method of reducing formation of CaSO4 and Fe2O3-containing deposits as recited in claim 1, or the composition recited in claim 9 comprising the recited scale inhibitor and aqueous slurry of gold-containing ore as claimed. The closest prior art, EP (‘026), discloses a scale inhibitor composition that comprises a phosphonate and an organic polymer (Abstract); there is no teaching or suggestion to exclude the organic polymer, absent hindsight reasoning. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10 May 2022